       Case 2:20-cr-00005-SMJ       ECF No. 66    filed 06/01/20   PageID.252 Page 1 of 4




 1   William D. Hyslop
 2   United States Attorney
     Eastern District of Washington
 3   Stephanie Van Marter
 4   Assistant United States Attorney
     Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767
 7
                        UNITED STATES DISTRICT COURT
 8                 FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,
10                                                    Case No.: 2:19-CR-06063-SMJ
11                            Plaintiff,                        2:19-CR-00183-SMJ
12                                                              2:20-CR-00005-SMJ
                   v.
13                                                    United States Exhibit and Witness
14   NICHOLAS CARTER and                              List for Motions to Suppress
     MONICA PESINA
15
16                            Defendant.
17
            Plaintiff, United States of America, by and through William D. Hyslop,
18
19   United States Attorney for the Eastern District of Washington, and Stephanie Van
20
     Marter, Assistant United States Attorney for the Eastern District of Washington,
21
22   Although this will no longer be conducted by video, the United States submits the

23   following Exhibit and Witness List for the Motions to Suppress.
24
            Exhibit List: 2:19-CR-06063-SMJ
25
26    Exhibit #:        Admitted:          Description:
27
      1                                    Reports of Investigation from Traffic Stop
28                                         (Discovery Pages 10000002-28)


          Exhibit and Witness list for Defendant’s Motion to Dismiss Indictment – 1
      Case 2:20-cr-00005-SMJ       ECF No. 66   filed 06/01/20   PageID.253 Page 2 of 4




 1   2 a-c                              Car Camera Footage:
 2                                      Sgt. Carlisle
                                        Capt. Parramore
 3                                      Det. Corral
 4   3 a-c                              Body Camera Footage:
                                        Field Events (Sgt. Carlisle)
 5
                                        Traffic (Capt. Parramore)
 6                                      AXON (Det. Corral)
 7   4                                  Affidavit in Support of Search Warrant
                                        (Discovery Pages 00000231-259)
 8
 9           Witness List:
10
             Capt. Bill Parramore- Pasco Police Department
11           Det. Andy Corral - K9- Pasco Police Department
12           Sgt. Nathan Carlisle - Pasco Police Department
13       Exhibit List: 2:19-CR-00183-SMJ
14
15   Exhibit #:        Admitted:        Description:

16   1                                  Reports of Investigation from Arrest
17                                      (Discovery Pages 1000007-126)
     2 a-e                              Body Camera Footage
18
19
20           Witness List:
21           Elijah Hayward- Spokane Police Department
22           Corrigan Mohondro- Spokane Police Department
             Austin Toal- Spokane Police Department
23
24       Exhibit List: 2:20-CR-00005-SMJ-2 (ECF 48)
25
     Exhibit #:        Admitted:        Description:
26
27   1                                  Reports of Investigation and Affidavit in
                                        support of Search Warrant
28
                                        (Discovery Pages 10000127-146)


         Exhibit and Witness list for Defendant’s Motion to Dismiss Indictment – 2
      Case 2:20-cr-00005-SMJ      ECF No. 66   filed 06/01/20   PageID.254 Page 3 of 4




 1         Witness List:
 2
           Detective Michael Bump, Walla Walla Police Department
 3         SA Brian Bach, Alcohol, Tobacco and Firearms
 4
         Exhibit List: 2:20-CR-00005-SMJ-2 (ECF 72 filed in 19-CR-06063)
 5
 6   Exhibit #:       Admitted:        Description:
 7
     1                                 Reports of Interview of Monica Pesina
 8                                     (Discovery Pages 10000150-151)
 9   2                                 Miranda Warnings Signed by Monica
                                       Pesina
10
                                       (Discovery Pages 100001790)
11
12
           Witness List:
13
14         Task Force Officer Joseph Brazeau, Richland Police Department
           Sgt. Brayden Moos, Kennewick Police Department
15
16         Dated: June 1, 2020.
17
                                                  William D. Hyslop
18                                                United States Attorney
19
20
21                                                Stephanie A. Van Marter
                                                  Assistant United States Attorney
22
23
24
25
26
27
28



         Exhibit and Witness list for Defendant’s Motion to Dismiss Indictment – 3
       Case 2:20-cr-00005-SMJ        ECF No. 66   filed 06/01/20   PageID.255 Page 4 of 4




 1                             CERTIFICATE OF SERVICE
 2
 3         I hereby certify that on June 1, 2020, I electronically filed the foregoing with
 4
     the Clerk of the Court using the CM/ECF system which will send notification of
 5
 6   such filing to the following:
 7
 8         Adam R. Pechtel: adam@pechtellaw.com
 9         Attorney for Monica Pesina

10         Nicholas Wright Marchi: nmarchi@carmarlaw.com
11         Attorney for Nicholas Sean Carter
12
13
14
15                                                   Stephanie A. Van Marter
                                                     Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
27
28



         Exhibit and Witness list for Defendant’s Motion to Dismiss Indictment – 4
